February 5, 1993
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

Nos. 92-1780
   92-1781
   92-1782

                      HAROLD F. CHORNEY,

                          Appellant,

                              v.

                        EASTLAND BANK,

                          Appellee.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

    [Hon. Raymond J. Pettine, Senior U.S. District Judge]
                                                        

                                        

                            Before

                     Breyer, Chief Judge,
                                        
              Torruella and Cyr, Circuit Judges.
                                               

                                        

   Harold F. Chorney on brief pro se.
                    
   Michael A. Silverstein, Sheryl  Serreze, Michelle A. Ruberto
                                                               
and  Hinckley,  Allen, Snyder  & Comen  on  Memorandum of  Law in
                                    
Support of Motion for Summary Affirmance for appellee.

                                        

                                        

     Per  Curiam.   We have  consolidated three  appeals from
                

adverse orders in a bankruptcy proceeding in which the debtor

is  Cumberland  Investment  Corporation.   Appellant,  Harold

Chorney, was  a principal of the debtor.   Appellee, Eastland

Bank ("Eastland") is the principal secured creditor. 

     One appeal  challenges the  bankruptcy court's  order of

January  17, 1991, denying Chorney's  demand for a  jury in a

civil  contempt  action.    Another   appeal  challenges  the

bankruptcy court's July 3, 1991 denial of Chorney's motion to

hold the examiner in  contempt.  The third  appeal challenges

the bankruptcy  judge's August  14, 1991 denial  of Chorney's

motion that the judge disqualify himself from the case.

      The district court granted  leave to appeal pursuant to

its  discretion to  do  so  under 28  U.S.C.     158(a).   It

affirmed all  three bankruptcy court orders,  and this appeal

followed.

      Although the  parties have not raised  the issue, "this

court  has  an  obligation to  inquire  sua  sponte  into its

subject matter jurisdiction."  In re Recticel Foam Corp., 859
                                                        

F.2d 1000,  1002 (1st  Cir. 1988).   Finding no  jurisdiction

over these interlocutory appeals, we must dismiss.  

     Appeal  to  this   court  of  interlocutory  orders   in

bankruptcy  is not permitted by   158, which grants to courts

of  appeals   jurisdiction  only  over   appeals  from  final
                                                             

decisions, orders, and decrees.   28 U.S.C.   158(d);  see In
                                                             

re American  Colonial Broadcasting  Corp., 758 F.2d  794, 800
                                         

(1st  Cir. 1985).    Because of  the flexible  interpretation

accorded "finality"  in bankruptcy cases, this  court has not

ruled out the possibility  that a unique case might  arise in

which a  district court's  appellate decision under    158(a)

might be final for purposes of  appeal to this court under   

158(d), despite  the interlocutory  nature of  the underlying

bankruptcy order.   See In  re G.S.F. Corp.,  938 F.2d  1467,
                                           

1473 (1st  Cir. 1991).  But this is not such an unusual case.

     The orders challenged  here involved interim  procedural

steps affecting only the  manner in which further proceedings

on  the merits would be conducted.  They did not conclusively

determine  a "separable  dispute over  a creditor's  claim or

priority,"  nor   leave  only   "ministerial"  tasks   to  be

accomplished in any  separable judicial  unit or  proceeding.

In re Saco Local Dev. Corp.,  711 F.2d 441, 445-46 (1st  Cir.
                           

1983);  see also Tringali v. Hathaway Mach. Co., 796 F.2d 553
                                               

(1st  Cir. 1986).    Nor  did  the  district  court's  orders

terminate the federal courts' involvement in the entire case,

or  any significant aspect  of it.   In re  G.S.F. Corp., 938
                                                        

F.2d at 1473.   And, based on the partial  record supplied by

appellant,   these  orders  are  not  appealable  "collateral

orders" under  the doctrine announced in  Cohen v. Beneficial
                                                             

Industrial Loan Corp.,  337 U.S.  541 (1949).   There do  not
                     

appear  to  be  any  "important and  unsettled  questions  of

                             -3-

controlling   law",   nor   are   the   orders   "effectively

unreviewable" on appeal from a final judgment.  United States
                                                             

v. Sorren, 605  F.2d 1211, 1213 (1st Cir. 1979);  see also In
                                                             

re M.S.V., Inc., 892 F.2d 5, 7 (1st Cir. 1989)  (quoting from
               

Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978)).   
                            

     The Supreme  Court recently  concluded that 28  U.S.C.  

158  is  not  the exclusive  provision  governing  bankruptcy

appellate  jurisdiction.    In  Connecticut   Nat'l  Bank  v.
                                                         

Germain, 503 U.S.    , 112 S. Ct. 1146 (1992), the Court held
       

that following appeal from an interlocutory bankruptcy  order

to the  district court under    158(a), further discretionary

review might then be sought in the court of  appeals under 28

U.S.C.    1292(b).  However,  this avenue, too,  is closed to

appellant, as   1292(b)  grants discretionary jurisdiction to

the court  of appeals only  if the  district court  certifies

that the case involves  "a controlling question of law  as to

which  there  is  a  substantial  ground  for  difference  of

opinion,"   and  an   immediate  resolution  by   appeal  may

"materially   advance"  the   ultimate  termination   of  the

litigation.   Although appellant's failure to  expressly seek

such a certificate here might be held to be a waiver, we need

not  decide that question, for contrary to the allowance in  

1292(b), the  district  court expressly  determined that  the

only legal issues raised were simple, and easily  disposed of

                             -4-

on  the merits.1    Finally, as  it  appears that  there  are

available  adequate alternative appellate  processes, we have

no occasion consider  these appeals under the  All Writs Act,

28 U.S.C.   1651.

     For the foregoing reasons,  these appeals are  dismissed
                                                             

without prejudice.   Since we  have no jurisdiction,  we also
                                                             

deny  appellant's motion  to supplement  the record  with new
                                                             

evidence.   Appellee's  request  for costs  and sanctions  is
                                                             

denied.
       

                    

1.  Unlike 28  U.S.C.   1292(b),   158(a) does not  set forth
express  standards to  guide  the district  court's grant  of
leave to appeal from an interlocutory bankruptcy order to the
district court.   In the absence of an  express certification
under   1292(b),  then, we  would  not  ordinarily  be  in  a
position to conclude  that a district court's  grant of leave
to  take  a first  stage  appeal  under  158(a),  necessarily
included consideration  of the issues relevant  to a  1292(b)
certificate.  In this  case, the district court's articulated
reasons for  granting leave under    158(a) included findings
opposed  to  those  required   for  issuance  of  a   1292(b)
certificate,  and so  we  need not  reach  the further  issue
whether  appellant's   failure   to  seek   the   certificate
effectively waived his right to do so.

                             -5-